744 So.2d 1056 (1999)
SUN SENTINEL and Tribune Company, Appellants,
v.
Rhina PETROVICH, Appellee.
No. 99-2572.
District Court of Appeal of Florida, First District.
September 14, 1999.
Gerald F. Znosko and Philip R. Augustine of Langston, Hess, Bolton, Znosko and Helm, Maitland, for appellants.
No appearance for appellee.
PER CURIAM.
The compensation order in this workers' compensation case finds the claim below to be compensable, finds that the claimant is entitled to certain benefits, but does not expressly award or determine the amount of those benefits. For that reason, we conclude that the order is not final and appealable. Cf., Wometco Enterprises v. Cordoves, 650 So.2d 1117 (Fla. 1st DCA 1995). In addition, although the order does adjudicate the issue of compensability, it is not a nonfinal order appealable pursuant to Florida Rule of Appellate Procedure 9.180(b)(1)(C), inasmuch as it does not include the certification required by that rule. Accordingly, we dismiss the appeal for lack of jurisdiction.
WEBSTER, DAVIS and VAN NORTWICK, JJ., concur.